Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kastner et al. (herein after “Kastner”) (US 2015/0025784 A1).

Kastner is quite suggesting the features of “determining whether the autonomous vehicle will potentially collide with the one or more obstacles based on a planned trajectory,” and “if the determined time cot collision is less than a threshold or time to collision decreases for a predetermined number of consecutive planning cycles,” based on the teachings of the comparison between TTC1 and the threshold and the comparison between the TTC2 and the threshold.  

Regarding claims 3, 10, and 17, Kastner suggests the limitations of “the threshold is approximately 2 seconds and the predetermined number of consecutive planning cycles is approximately 5” (paragraphs 0038, 0039, 0042, and 0043).
Regarding claims 4, 11, and 18, Kastner discloses that the determination unit (4) triggers the warning unit (5) and issues a warning from the alarm (10) (paragraph 0051).
Regarding claims 5-7, 12-14, and 19-21, Kastner teaches that when TTC1 falls below a second threshold TTC value, which is smaller than the first threshold TTC value, a brake is applied (paragraph 0042).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kastner (US 2015/0025784 A1) and in view of Balasubramanian et al. (herein after “Balasubramanian”) (Us 2021/0291768 A1).
Kastner is not disclosing or even suggesting the features of “the warning signal is sent through a controlled area network (CAN) bus to a user interface of the ADV to warn the operator.”
Balasubramanian discloses a vehicle safety system (10) that is configured to cooperate with other vehicle systems, such as the vehicle active safety system (100) for providing active safety functionality (e.g, cruise control, lane departure, crash warning, etc.)  As disclosed by Balasubramanian, the vehicle body control module (BCM) (30) of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the intelligent forward collision warning system for an ego vehicle as shown in Kastner in combination with teachings of CAN as shown in Balasubramanian so that signals or data regarding a potentially collision with one or more objects located on the vehicle path can be processed and sent to the user interface for displaying.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667